Bleckley, Chief Justice.
1. The action was brought in the short form, and was founded upon a writing, the main purpose of which was to create a crop lien. It purported, in the body of it, to be executed under seal, and annexed to the signature of the maker’s name was printed “ L. S.” The point was made that it was not a sealed instrument, because the “ L. S.” simply indicated where the seal was to be, and did not itself constitute a seal. ¥e think *457otherwise. The code declares that a scroll, or any other mark intended as a seal, shall be held as such. (Code, §5.) That this was intended as a seal appears from the fact that the maker recites that the instrument is executed under his hand and seal. ITe makes this “ L. S.” his seal by adoption, although it was put there by the printer.
2. The writing acknowledged that the maker was indebted to the plaintiff below in a certain sum of money, and stipulated for a crop lien, and that to secure the debt certain things should be done with reference to delivery of cotton, etc. It specified also when the money was to become due. We hold that it imported an undertaking on his part to pay that sum of money, as well as to do acts towards securing it which he expressly stipulated to do in the writing; and we announce this proposition in reference to that part of the case : A writing, signed and sealed, which acknowledges indebtedness by the maker to another named person, in a certain sum, and specifies when it is to become due, imports a promise to pay said sum at the time specified; and though the promise is not express but understood, the period of limitation for an action thereon is twenty years.. The code, §2915, says, “ Actions upon . . instruments under seal shall be brought within twenty years after the right of action accrues.” This is an instrument under seal, and it is the evidence of a debt, together with an implied promise arising upon the contents of the instrument, by operation of law, to pay that debt; so it comes within the terms of the code as to the character of instrument to which the twenty years’ bar applies. This suit was brought after six years from the maturity of the debt, but before the twenty years had elapsed. . In Colding vs. Willamson, 71 Ga. 89, the action was upon an open account, and not upon the sealed *458instrument. So says the opinion of the court. Here, as we have seen, the action is upon the instrument, and is for recovery of the debt, not for enforcement of the lien.
3. The suit was well brought in the short form of declaration authorized by the code, §3391. In Thompson vs. High, 13 Ga. 311, it was held that this form of action would suffice on a blank endorsement. So in Hart vs. Holly, 18 Ga. 378, a similar declaration was held sufficient upon an understood promise resulting from a credit entered on a promissory note. In Harper vs. Dillon, 60 Ga. 498, the action was hy a principal against his agents on their receipt for money collected for his use, and such receipt was treated as a written contract, and the suit was upheld.
4. No issuable defence under oath or affirmation being filed, judgment was properly rendered by the court without the verdict of a jury, the contract declared upon being an unconditional contract in writing. It was insisted in the argument that this contract was conditional, but we cannot see any condition in it. It is an absolute undertaking on the part of defendant, without any condition whatever. All the other stipulations of the instrument relate to measures taken to secure it, not to pay it. And this is no action for any breach of contract relating to the security provided for, hut it is an action for a breach of the undertaking to pay the debt; and that undertaking was unconditional in every respect.
Judgment affirmed.